Citation Nr: 0413512	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-25 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
$16,000 in non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Department of Veterans Affairs (VA) decision 
dated in June 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

In September 2003, a Statement of the Case was issued with 
respect to the veteran's claim for a waiver of recovery of an 
overpayment of $16,000 of non-service-connected pension 
benefits.  (VA has waived recovery of an overpayment of an 
additional $16,634.60 of non-service-connected pension 
benefits.)  In October 2003 the RO requested that the veteran 
submit a current Financial Status Report in connection with 
his claim.  The new Financial Status Report was received on 
October 30, 2003, as an attachment with the veteran's VA Form 
9.  This is newly received evidence, without a waiver of RO 
consideration.  Therefore, a Supplemental Statement of the 
Case that includes consideration of this new evidence should 
be issued to the veteran by the RO.  See 38 C.F.R. § 19.31.    

Additionally, in his VA Form 9, the veteran requested that VA 
review its payment records and investigate his bank records 
as a means of substantiating his contentions.  The RO should 
obtain a release from the veteran for the bank records he 
wishes VA to review, obtain them, and associate them with the 
claims file.  38 U.S.C.A. § 5103A(d).

Also, on November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).
 
 Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for waver of 
recovery of an overpayment of $16,000 of 
non-service-connected pension benefits of 
the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should obtain a release from 
the veteran for the bank records he 
wishes VA to review, obtain them, and 
associate them with the claims file.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to a waiver of recovery of 
an overpayment of $16,000 in non-service-
connected pension benefits with 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in September 
2003, to include any bank records 
received and the veteran's October 2003 
Financial Status Report.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the September 2003 SOC, 
including any bank records received and 
the veteran's October 2003 Financial 
Status Report.  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




